Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1, 2, 6-8, 11-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5, 11 of US Patent 10,805,842.
Regarding claim 1, 6, 11, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 1
‘842 patent Claim 1, 5
‘842 patent Claim 11
An apparatus comprising a processor and a memory coupled with the processor, the apparatus further comprising communications circuitry in communication with a first and second server, the memory having stored thereon executable instructions that when executed by the processor cause the apparatus to effectuate operations comprising:
A first server comprising a processor and a memory coupled with the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising:

…monitoring messages between the UE and the second server; based on one or more of an identified traffic flow of the monitored messages, an identity of the access network, and the identity of the UE, providing a wireless local area network (WLAN) quality of service (QoS) policy for the UE
An apparatus comprising a processor and a memory coupled with the processor, the apparatus further comprising communications circuitry in communication with a first and second server, the memory having stored thereon executable instructions that when executed by the processor cause the apparatus to effectuate operations comprising:
receiving, from the first server, a policy, the policy being a wireless local area network (WLAN) quality of service (QoS) policy for the apparatus, the policy being provided by the first server based at least in part upon one or more of an identified traffic flow of messages between the apparatus and the second server on an access network, an identity of the access network, and an identity of the apparatus;
…monitoring messages between the UE and the second server; based on one or more of an identified traffic flow of the monitored messages, an identity of the access network, and the identity of the UE, providing a wireless local area network (WLAN) quality of service (QoS) policy for the UE; sending the WLAN QoS policy to the UE
receiving, from the first server, a policy, the policy being a wireless local area network (WLAN) quality of service (QoS) policy for the apparatus, the policy being provided by the first server based at least in part upon one or more of an identified traffic flow of messages between the apparatus and the second server on an access network, an identity of the access network, and an identity of the apparatus;
and receiving one or more traffic flows in accordance with the policy,
and applying the WLAN QoS policy to downlink traffic flows destined for the UE.
and receiving one or more traffic flows in accordance with the policy,	
wherein the first server is a wireless access network server, and the second server is a 3GPP server.
(claim 5) wherein the first server is a trusted wireless access network server, and the second server is a 3GPP AAA server
wherein the first server is a trusted wireless access network server, and the second server is a 3GPP AAA server.


As can be seen above by the direct claim comparison, claim 1 of the instant application recites a substantially similar broader variation of claim 1 and/or claim 11 of the ‘842 patent; thus the conflicting claims are not patentably distinct.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 2, 7, 12 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 2
‘842 patent Claim 2
wherein the WLAN QoS policy is specific to the apparatus based on subscriber information associated with the apparatus
wherein the WLAN QoS policy is specific to the UE based on subscriber information associated with the UE


Regarding claim 8, 13 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 8
‘842 patent Claim 11, 5
wherein the first server is a trusted wireless access network server, and the second server is a3GPP AAA server
…wherein the first server is a trusted wireless access network server, and the second server is a 3GPP AAA server  (claim 5) wherein the first server is a trusted wireless access network server, and the second server is a 3GPP AAA server


Claim 3 rejected on the ground of statutory double patenting as being unpatentable over claim 11 of US Patent 10,805,842.
Regarding claim 3, the conflicting claims appear to be identical in scope:
Instant application claim 3
‘842 patent Claim 11
wherein the first server is a trusted wireless access network server, and the second server is a 3GPP AAA server
…wherein the first server is a trusted wireless access network server, and the second server is a 3GPP AAA server.


Allowable Subject Matter
Claim 4, 5, 9, 10, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and any double patenting issues addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Baghel et al. (US 2016/0044567) discloses methods for 3GPP WLAN interworking for improved WLAN usage through offload.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467